Citation Nr: 1116338	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-28 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1964 to August 1967.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Health Administration Center (HAC) of the Department of Veterans Affairs (VA), in Denver, Colorado.  The July 2006 decision found that the Veteran's spouse was not eligible for CHAMPVA benefits, and that a previous finding of eligibility for CHAMPVA benefits was awarded erroneously.


FINDINGS OF FACT

1.  The Veteran's spouse attained the age of 65 years in 1998, prior to June 5, 2001, and has never been enrolled in Medicare Part B.

2.  The Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU) effective October 1, 2003; thus, there was no potential CHAMPVA eligibility until October 1, 2003.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the Veteran's spouse have not been met.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2010); 38 C.F.R. § 17.271 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

The Board notes that this issue turns on statutory interpretation.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.


LAW AND ANALYSIS

CHAMPVA is a health benefits program in which VA shares the cost of certain health care services and supplies with eligible beneficiaries.  Effective October 1, 2001, CHAMPVA benefits were extended to beneficiaries age 65 and older.  CHAMPVA is managed by VA's HAC in Denver, Colorado.

The Veteran's spouse attained the age of 65 years in January 1998.  In a July 2003 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU) effective October 1, 2003.

CHAMPVA benefits are awarded to survivors and dependants of certain veterans pursuant to 38 U.S.C.A. § 1781.  The pertinent provisions are as follows:

(a) The Secretary is authorized to provide medical care, in accordance with the provisions of subsection (b) of this section, for -

(1) The spouse or child of a veteran who has been adjudicated by VA as having a permanent and total service-connected disability; or

(2) The surviving spouse or child of a veteran who (A) died as a result of an adjudicated service- connected disability; or (B) who at the time of death had a total disability, permanent in nature, resulting from a service-connected disability; or

(3) The surviving spouse or child of a person who died on active military service and in the line of duty and not due to such person's own misconduct who are not otherwise eligible for medical care under chapter 55 of title 10 CHAMPUS/TRICARE.  38 U.S.C.A. § 1781; 38 C.F.R. § 17.271.

(d)(1)(A) An individual otherwise eligible for medical care under this section who is also entitled to hospital insurance benefits under Part A of the Medicare program is eligible for medical care under this section only if the individual is also enrolled in the supplementary medical insurance program under part B of the medical program.

(B) The limitation in subparagraph (A) does not apply to an individual who-

(i) has attained 65 years of age as of the date of the enactment of the Veterans' Survivor Benefits Improvements Act of 2001; and

(ii) is not enrolled in the supplementary medical insurance program under part B of the Medicare program as of that date.

In this case, the appellant is the spouse of a veteran who has been adjudicated by VA as having a permanent and total service-connected disability, pursuant to criterion (a)(1) above.

Further, 38 C.F.R. § 17.271 provides:

(a) General entitlement. The following persons are eligible for CHAMPVA benefits provided that they are not eligible under Title 10 for the TRICARE Program or Part A of Title XVIII of the Social Security Act (Medicare) except as provided in paragraph (b) of this section.

(1) The spouse or child of a veteran who has been adjudicated by VA as having a permanent and total service-connected disability;

(2) The surviving spouse or child of a veteran who died as a result of an adjudicated service- connected condition(s); or who at the time of death was adjudicated permanently and totally disabled from a service- connected condition(s);

(3) The surviving spouse or child of a person who died on active military service and in the line of duty and not due to such person's own misconduct; and

(4) An eligible child who is pursuing a full-time course of instruction approved under 38 U.S.C. Chapter 36, and who incurs a disabling illness or injury while pursuing such course (between terms, semesters or quarters; or during a vacation or holiday period) that is not the result of his or her own willful misconduct and that results in the inability to continue or resume the chosen program of education must remain eligible for medical care until:

(i) The end of the six-month period beginning on the date the disability is removed; or

(ii) The end of the two-year period beginning on the date of the onset of the disability; or (iii) The twenty-third birthday of the child, whichever occurs first.

(b) CHAMPVA and Medicare entitlement.

(1) Individuals under age 65 who are entitled to Medicare Part A and enrolled in Medicare Part B, retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans.

(2) Individuals age 65 or older, and not entitled to Medicare Part A, retain CHAMPVA eligibility.

Note to paragraph (b)(2): If the person is not eligible for Part A of Medicare, a Social Security Administration "Notice of Disallowance"' certifying that fact must be submitted. Additionally, if the individual is entitled to only Part B of Medicare, but not Part A, or Part A through the Premium HI provisions, a copy of the individual's Medicare card or other official documentation noting this must be provided.

(3) Individuals age 65 on or after June 5, 2001, who are entitled to Medicare Part A and enrolled in Medicare Part B, are eligible for CHAMPVA as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans for services received on or after October 1, 2001.

(4) Individuals age 65 or older prior to June 5, 2001, who are entitled to Medicare Part A and who have not purchased Medicare Part B, are eligible for CHAMPVA as secondary payer to Medicare Part A and any other health insurance for services received on or after October 1, 2001.

(5) Individuals age 65 or older prior to June 5, 2001, who are entitled to Medicare Part A and who have purchased Medicare Part B must continue to carry Part B to retain CHAMPVA eligibility as secondary payer for services received on or after October 1, 2001.

Note to Sec. 17.271: Eligibility criteria specific to Dependency and Indemnity Compensation (DIC) benefits are not applicable to CHAMPVA eligibility determinations.

The Veteran's spouse attained the age of 65 years in January 1998, prior to June 5, 2001.  The Veteran's spouse has never been enrolled in Medicare Part B.

However, prior to May 6, 2003, there was no award of a permanent and total disability for the Veteran which is a predicate to the additional requirements.  As indicated above, if the appellant was 65 or older prior to June 5, 2001, and was otherwise eligible for CHAMPVA, and was entitled to Medicare Part A coverage, then she will be eligible for CHAMPVA without having to have Medicare Part B coverage.  However, in this case, the appellant was not otherwise eligible for CHAMPVA in June 2001 because the Veteran's TDIU rating from which her eligibility for CHAMPVA benefits arises was not effective until October 1, 2003.

The Board recognizes that a July 2006 decision letter from HAC notified the appellant that she had been awarded CHAMPVA benefits in error.  The letter stated, in pertinent part:

During a recent re-certification audit it was determined that you were granted eligibility for CHAMPVA benefits in error.

Public Law 107-17, signed June 5, 2001, states that if you are eligible for Medicare, you must have Medicare Parts A and B to qualify for CHAMPVA.  The law contained a provision for those individuals who were age 65 and eligible CHAMPVA beneficiaries prior to June 5, 2001, allowing them to maintain their CHAMPVA eligibility even when they had not purchased Medicare Part B.

In your case, although you were 65 by June 5, 2001, you were not eligible for CHAMPVA until after June 5, 2001.  As a result, it is a requirement under the law that if you have entitlement to Medicare Part A you must purchase Part B to establish eligibility for CHAMPVA.  If you choose to purchase Medicare Part B, you may reapply for CHAMPVA and your eligibility would begin on the date your Part B coverage is effective.

According to this letter, the HAC determined that despite attaining the age of 65 prior to June 5, 2001, and having Medicare Part A, the appellant did not become eligible for CHAMPVA benefits because she did not have Medicare Part B.  The HAC found that the appellant needed to purchase Medicare Part B in order to attain eligibility.  Thus, the HAC essentially indicates that if the appellant attained basic eligibility prior to June 5, 2001, then she need not have Medicare Part B.  However, if basic eligibility was not attained until after June 5, 2001, then she did need Medicare Part B.

As noted, the effective date of the Veteran's TDIU entitlement was October 1, 2003, after the June 5, 2001 date.  Thus, there could be no CHAMPVA eligibility until that date.  In other words, the determining factor in this case is the timing of the spouse's basic eligibility for CHAMPVA benefits.  If the appellant attained basic eligibility prior to June 5, 2001, then she need not have Medicare Part B.  If basic eligibility was not attained until after June 5, 2001, then she did need Medicare Part B.  As indicated, there are three ways for the spouse of a Veteran to attain basic eligibility for CHAMPVA, including the Veteran having a permanent and total service-connected disability, as is the case here.  The effective date of the permanent and total rating post-dates June 5, 2001.  As such, the appellant needs Medicare Part B for eligibility for CHAMPVA.  However, she does not have Medicare Part B.  Accordingly, the claim must be denied.

To the extent that the appellant's argument is based on equity in that she relied on the initial erroneous grant of CHAMPVA benefits, now to their detriment, the Board must emphasize that it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2001); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  There simply is no provision pursuant to which the Board may grant the benefits sought.


ORDER

Eligibility for CHAMPVA benefits for the Veteran's spouse is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


